Citation Nr: 0120414	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  97-26 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back disorder 
including degenerative joint disease, T-12 to L-1.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
variously diagnosed eye disorders.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from May 1943 to February 
1945.  

The current appeal arose from a July 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The RO denied entitlement to service 
connection for a low back injury, and determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for pterygium, astigmatism, 
myopia.

In May 2001 the RO determined that new and material evidence 
had been submitted to reopen the claim of entitlement to 
service connection for bilateral pterygium with myopia and 
astigmatism, but denied entitlement to service connection on 
a de novo basis.  The RO also affirmed the denial of 
entitlement to service connection for low back degenerative 
joint disease (DJD) at T12-L1 (claimed as a low back injury).

In accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board of Veterans' Appeals (Board) is 
obligated to address the issue of new and material evidence 
regardless of whether the RO based its determination on that 
issue.  Hence, the Board will proceed with a determination of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral pterygium with myopia and astigmatism.

The claim of entitlement to service connection for variously 
diagnosed eye disorders on a de novo basis is addressed in 
the remand portion of this decision.


FINDINGS OF FACT

1.  A chronic acquired low back disorder was not shown in 
active service, or for many years thereafter.


2.  Osteoarthritis was not shown disabling to a compensable 
degree during the first post service year.

3.  There is no probative, competent medical evidence of 
record relating any post service reported chronic acquired 
low back disorder to service on any basis.

4.  The RO affirmed previous denials of service connection 
for variously diagnosed eye disorders when it issued an 
unappealed rating decision in April 1948.

5.  Evidence submitted since the April 1948 decision bears 
directly and substantially upon the issue at hand, and 
because it is neither duplicative or cumulative, and is 
significant, it must be considered in order to fairly decide 
the merits of the claim of entitlement to service connection 
for variously diagnosed eye disorders.


CONCLUSIONS OF LAW

1.  A chronic acquired low back disorder was not incurred in 
or aggravated by active service; nor may service connection 
be presumed for osteoarthritis.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 1991 & Supp. 2001);  38 C.F.R. §§ 
3.303, 3.307, 3.309 (2000).

2.  Evidence submitted since the April 1948 rating decision 
wherein the RO affirmed the denial of entitlement to service 
connection for variously diagnosed eye disorders is new and 
material, and the veteran's claim for that benefit has been 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156(a) 20.1103 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of the appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Start. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, subpart (a), 114 Stat. 2096 
(2000).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

In the case at hand, the Board finds that the duty to assist 
has been met under the new law.

The veteran has been provided with notice of what is required 
to substantiate his claims.  The veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  38 U.S.C.A. § 5103 (West Supp. 2000)).


The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence either identified or submitted by the 
veteran relative to the claims at issue has been obtained or 
reviewed and associated with the claims folder.  The RO 
afforded the veteran the opportunity to identify any 
additional evidence, or sources thereof, pertinent to his 
claims which could be the subject of acquisition by the RO, 
such as to be obtained and associated with the claims file.  

Neither the veteran nor his representative have identified 
any additional sources of evidence relative to the claims at 
issue.  

The veteran was afforded the benefit of VA examinations for 
the purpose of obtaining competent medical review of the 
record referable to any back and eye disorder(s) present, 
particularly with respect to whether any such disorder(s) 
is/are related to service on any basis.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the new law. 

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been offered the opportunity to submit evidence 
and argument on the merits of the issues on appeal.  

In view of the foregoing, the Board finds that he will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO of his claim under the new law would only serve to 
further delay resolution of his claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Criteria

Service Connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2000).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

If not shown during service, service connection may be 
granted for osteoarthritis if shown disabling to a 
compensable degree during the first post service year.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.307, 3.309 (2000).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (2000).

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. §§ 3.303(a), 3.304 (2000); Collette v. 
Brown, 82nd F.3d, 389 (Fed. Cir. 1996).  

"Engaged in combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality. This 
definition does not apply to veterans who served in a general 
"combat area" or "combat zone", but did not themselves engage 
in combat with the enemy. VAOPGCPREC 12-99.

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence which is probative of the issue of 
whether a veteran engaged in combat may be used by a veteran 
to support a veteran's assertion that he was engaged in 
combat.  The benefit of the doubt rule applies to 
determinations of whether a veteran engaged in combat with 
the enemy.  If there is a balance of positive and negative 
evidence, the issue must then be resolved in the veteran's 
favor.  VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) (West 
1991); Gaines v. West, 11 Vet. App. 353, 359 (1998).

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Kessel v. West, 13 Vet. 
App. 9, 17-19 (1999) (holding that section 1154(b) does not 
obviate the requirement that the veteran submit evidence of a 
current disability and evidence of a nexus between the 
current disability and service); see also Clyburn v. West, 12 
Vet. App. 296, 303 (1999).


New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.




When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in combination with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) 
(the paramount concern in evaluating any judicial test for 
new and material evidence is its consistency with the 
regulation).


It has been held that in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in conjunction with other evidence in the 
record, that it must be considered to decide the merits of 
the claim.  See Anglin v. West, 203 F.3d 1343, 1345-1346 
(Fed. Cir. 2000) (upholding the first two prongs of the 
Colvin new and materiality test while defining how 
materiality is established (the third prong as listed above); 
see also Shockley v. West, 11 Vet. App. 208 (1998); Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).

Nothing in VCAA shall be construed to require the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in 38 U.S.C. § 5108.  38 U.S.C.A. § 5103A(f) (West Supp. 
2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt in resolving each such issue. See 38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2000).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  The Board observes in passing 
that the benefit of the doubt rule articulated above has not 
been substantially altered by the VCAA of 2000.


I.  Low back disorder including degenerative joint disease at 
T12 to L1.

Factual Background

The veteran's entrance examination report dated in May 1943 
shows no reference to any back disability.  

His service clinical records are devoid of any indication of 
back injury, complaints or findings.  

Similarly, on the separation examination in February 1945, no 
complaints were made as to back problems and there were no 
findings of back abnormalities on examination including of 
the musculoskeletal system.

The veteran's Enlisted Record and Report of Separation shows 
no decorations denoting combat.  His military occupational 
specialty was a military policeman.  Additional separation 
documentation refers to his having been in quartermaster 
training and having guarded German prisoners of war while 
they worked in cotton fields.  


There are no decorations or awards shown as having been given 
for participating in specific combat overseas.  However, he 
was en route to "NATO" from May 16 to May 28, 1944; he was in 
the process of returning to the United States from August 20, 
1944 to September 1, 1944; and he was noted to have had a few 
days more than 3 months foreign service, not otherwise 
specified.

There are no clinical records in the file relating to 
treatment for any back problems from service for some 40-plus 
years, through the mid-1990's.

The veteran has indicated that he was seen at a specific 
private facility, release for which records he provided; 
however, the facility has since indicated that they have no 
records for him, and that they keep records only 10 years.  

Some records for other private care and prescriptions from 
1984 to date are devoid of any indication that the care was 
for a back problem.

VA treatment records from 1996-1997 are devoid of any 
reference to a back problem.  

In February 1998, the veteran was seen with complaints that 
he had fallen off a fence about 3 weeks before and had 
developed pain into one buttock from below his knee.  The 
examiner felt this was reflective of right sided sciatic 
radiation.

On VA examination in June 1998, the veteran reported that he 
had hurt his back in 1943 while going below barbed wire.  He 
said that three years before, in 1995, he had fallen from a 
ladder and sprained his neck.  

Pertinent diagnoses were made of spondylosis deformans, 
cervical spine; and degenerative joint disease, T-12 to L-1.

Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and therefore, the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(199) (Observing that in cases where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest), citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

With regard to the alleged circumstances of the veteran's 
back problems, it is noted that service records show neither 
injury nor back complaint of any kind.  

A further review of the record shows that on the veteran's 
initial claim relating to benefits for his eyes, filed in 
February 1945, he made no reference to having injured his 
back in service, or of having any residuals of any back 
injury.

At the time of his initial claim for back disability in 1997, 
the veteran alleged that he had injured his back and was 
treated for it on sick call in June 1943 [the month after 
entrance into service] while at Camp Hood, Texas.  He stated 
that he had continued to have problems with his back and a 
great deal of pain in that area.  




In other correspondence in 1997 the veteran said that in 
service, he had been told to use a bed board.  He later said 
that he had hurt his back while crawling under barbed wire in 
training.

In any event, on the veteran's initial claim relating to 
benefits for his eyes, filed in February 1945, he made no 
reference to having injured his back in service, or of having 
any residuals of any back injury.

The veteran argues that in the absence of service records to 
show that he injured his back in service, his being a "combat 
veteran" should be considered to fill that absence.  This is 
not entirely in concert with the letter or intent of the 
regulations, as cited above in detail.

Moreover, and notwithstanding the parameters of the 
regulations in that regard, regardless of that situation in a 
given case as this when a veteran may or may not have been 
present in a combat theater but certainly not engaged in 
combat per se, nonetheless, there must be a nexus between 
such and subsequent residuals.  In this case, that simply is 
not shown by the evidence or credible medical opinion.  

Specifically, the veteran's argument is that his low back 
disorder is related to service-incurred injury.  Even 
assuming there was some inservice back trauma, however, 
nothing was noted therein to include the examination when he 
was discharged from active service.  Nor is there any 
reference to an inservice back injury in clinical documents 
for care over many subsequent years.

In fact, it is an argument that the veteran first made some 
4+ decades after service and only at a time when he had 
recently fallen one or more times and injured his back and/or 
neck.  In the context of the current claim, this tends to 
color the credibility of the assertion.



A recent examiner notes that veteran's history but draws no 
medical conclusions as to the etiology of current back 
problems.  The Board notes that a restatement of medical 
history by a medical examiner unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence."  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

The Board is not bound to accept medical opinions which are 
based on history supplied by the veteran where that history 
is unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  As the 
Board noted earlier, the service medical records themselves 
are devoid of any evidence of injury.

As noted above, none of the earlier dated medical 
documentation dated in the 1980's and into the 1990's 
contains any historical reference to service-incurred injury.  
Furthermore, there is no post service medical documentation 
of back treatment dated earlier than the mid-1990's at the 
time of one or more falls.  

The Board already disposed of the argument that the veteran 
sustained any residuals from an injury to his back in 
service, nor was he ever found to have any back disorder in 
service.  Evidence of a chronic acquired back disorder is not 
shown until decades following service discharge.  There is no 
evidence that any chronic disorder was shown in service or 
during an applicable presumption period.  And no credible 
opinion associates any current back problems with anything of 
service origin.

Hence, the Board must conclude that there is no medical 
evidence of a relationship between the veteran's currently 
diagnosed back disorder and his alleged continuity of 
symptomatology of back pain since alleged injury in service.  
See Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. 
West, 13 Vet. App. 60 (1999); Savage v. Gober, 10 Vet. 
App. 488.

At this time, the Board reiterates the three basic 
requirements for service connection: (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Hickson, supra.

The veteran has never alleged that his current low back 
disorder is related to a specific combat injury incurred in 
service.  Instead, he refers in general to that provision of 
38 U.S.C.A. § 1154  as eliminating his need to provide 
evidence.  This is an inaccurate interpretation of that 
regulation.  The relaxed criteria do not obviate the 
requirement that the veteran not only submit evidence of a 
current disability, but evidence of a nexus between the 
current disability and service to succeed on the merits of a 
claim.  See Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's current back disorder is related to a disease or 
injury incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The veteran has demonstrated the presence of a current back 
disorder; however, he has not demonstrated medical or lay 
evidence of service incurrence or aggravation of a back 
disorder.  As a layperson, he is not qualified to render 
medical opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Although the medical evidence of record shows that the 
veteran currently has a diagnosis of degenerative joint 
disease, no health care provider has opined that the 
veteran's low back disability is related to his military 
service.  The Board notes in passing that the post service 
diagnosed arthritis was not shown to be disabling to a 
compensable degree during the first post service year, 
thereby precluding entitlement to the benefit sought on 
appeal on a presumptive basis.  Neither is there any credible 
orthopedic opinion to support that theory.  

II.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
variously diagnosed eye disorders.

Factual Background

The evidence which was of record prior to the April 1948 
rating decision wherein the RO affirmed the denial of 
entitlement to service connection for variously diagnosed eye 
disorders is reported in pertinent part below.

On the veteran's entrance examination, it was noted that he 
had a pterygium on the left eye and visual acuity was 12/200 
correctable to 20/40.  He also had myopic astigmatism, 
moderately severe, bilateral, with visual acuity of 12/200 in 
the right eye, correctable to 20/40.

In service, on several occasions, the veteran was fitted for 
prescription glasses.  On one such occasion the prescription 
gave him headaches, so he returned and the prescription was 
corrected and refilled.

A report of medical care in February 1944 shows that the 
veteran complained of his eyes hurting in the sun and that 
for the past 2-3 months, his eyes had felt tired.  He had 
epiphora in the left eye, and there was noted redness 
(nasally) in the left eye for the past 5 days.  He said that 
he had always had very poor vision, as long as he could 
remember.

On examination, it was felt that he had eye strain.  Vision 
in the right eye was 5/200, correctable to 20/30.  Vision in 
the left eye was 3/200, correctable to 20/30.  He was also 
noted to have bilateral pterygium.  

Clinical records from June 1944 show acute conjunctivitis and 
left hemophagic findings.  It was felt that this might 
possibly be questionable episcleritis in the left eye as well 
as inflamed pterygium.  Hot packs and eye drops were 
implemented for the pterygium problems.  

On a July 1944 referral note, it was felt that the pterygium 
head encroached approximately 1.0 mm. upon the left cornea.  
Surgery was recommended.

In July 1944, the veteran underwent surgery for the bilateral 
pterygium.  The surgical report shows that the pterygium base 
was dissected and undermined.  The head of the pterygium was 
severed from the cornea.  The bulbar conjunctiva was resected 
inferiority and sutured with no untoward residuals.  He was 
continued in a limited profile given his diminished ongoing 
uncorrected visual acuity.

On the separation examination in February 1945, the veteran 
was found to be "high myopic", bilateral.  Uncorrected visual 
acuity was 14/400.  A determination was made that the 
preexisting visual problems including left pterygium had 
preexisted service and had not been aggravated thereby.

The evidence associated with the claims file subsequent to 
the April 1948 rating decision wherein the RO affirmed the 
denial of entitlement to service connection for variously 
diagnosed eye disorders is reported in pertinent part below.

VA treatment records from the 1990's show bilateral visual 
impairment and the presence of pterygium surgical scars 
without impact on visual acuity.  On occasion, the veteran 
had one or another eye complaints which he attributed to the 
sun, etc.; various refractions have been given as well for 
correcting his visual acuity.

On VA eye examination in June 1998, the then 73 year old 
veteran reported having had pterygia surgery in service on 
both eyes.  On examination, corrected visual acuity was 
20/25, bilaterally.  Applanation tension was 18 mm, 
bilaterally.  Inspection of the eyes was normal.  
Biomicroscopy showed surgical scars limbus nasal cornea, 
bilaterally.  There was a 1+ nuclear sclerosis cataracts on 
both eyes, and a 1+ posterior subcapsular cataract on the 
left eye.

The veteran has indicated that he was seen at a private 
facility, release for records of which he provided; however, 
the facility has since indicated that they have no records 
for him, and that they keep records only 10 years.

On VA examination of the eyes in February 1999 it was 
recorded that a pterygium had been noted on his induction 
physical as well as myopia with corrected visual acuity of 
20/40 bilaterally.  The examiner noted that he had been seen 
in service for inflammation of the eyes with possible 
diagnosis of episcleritis and an inflamed pterygium of the 
left eye.  He had been subsequently seen by a physician who 
diagnosed bilateral pterygia although there was only a 1 mm. 
encroachment on the cornea.  Surgery was in fact performed on 
both eyes for pterygia in July 1944.  

The examiner noted that recent treatment reports had shown 
that the veteran had complained of watering and redness in 
the eyes for which he had been given topical medications over 
the years.  Routine refractions had shown about the same 
myopia as before but with some astigmatism correction in both 
eyes.  The examiner reported that there was now nice 
correction in both eyes with glasses.  

The veteran had complained of having to squint with his left 
eye to watch television.  He also said he had had infections 
in the left eye in 1944 and 1945, and had had watering of 
both eyes since that time. 

On examination, best corrected visual acuity was 20/30, 
bilaterally.  Applanation tension was normal at 19 mm, 
bilaterally.  Eye inspection was normal.  Biomicroscopy 
showed old surgical scarring at the nasal limbus, bilaterally 
secondary to the prior pterygium surgery.  There was a 1+ 
nucleus sclerosis cataract bilaterally, and a 1+ posterior 
subcapsular cataract in the left eye.

Ophthalmoscopic examination was normal except for 
juxtapapillary chorioretinal atrophy, bilaterally.  Dilated 
computerized automated refraction confirmed the refractive 
error of average myopic, bilaterally, as well as average 
astigmatism in booth eyes.

Final diagnoses were made of: (1) cataracts, bilaterally, 
mild, not significant enough to require treatment at this 
time; (2) refractive error, not severe in either the quantity 
of myopia or astigmatism.  

The examiner opined that 

(t)his astigmatism correction may well 
have been present prior to his induction 
physical and simply not elicited 
accounting for the better visual acuity 
that he has today corrected that he did 
at that time with glasses.  

However, it is also possible that his 
astigmatism could have increased because 
of his pterygia although doubtful because 
of the amount of the pterygium recorded 
in his record.  It is sometimes made 
worse by surgical treatment.  Although, 
in any case, it is well corrected with 
his glasses at this time.

The ophthalmologist also diagnosed (3) status post pterygium 
surgery, bilaterally.  He further recommended that

in my opinion, pterygia were probably 
present prior to his induction, although 
only the left eye pterygium was noted on 
the induction physical although there 
were still relatively small at the time 
of surgery (1 mm. encroachment on the 
cornea).  

Because of the chronic nature of pterygia 
caused probably by environmental factors, 
in particular living for years in a place 
with high amounts of sunshine such as the 
southwestern United States.  They usually 
take years to develop and could be 
considered endemic in that part of the 
country.  

Episcleritis was only mentioned once in 
the EENT Clinic as a possible 
differential diagnosis and there is no 
evidence today or in the medical record 
to give credence to the patient's 
refractive error (myopia and astigmatism) 
which I would consider average and 
certainly not severe and the mild 
cataracts which are age related but will 
become his primary concern for his vision 
in the years ahead.

Analysis

The veteran seeks to reopen his claim of service connection 
for variously diagnosed eye disorders, the denial of which 
the RO affirmed in April 1948.  This decision was not 
appealed and became final.  When a claim is finally denied by 
the RO, the claim may not thereafter be reopened and allowed, 
unless new and material evidence has been presented.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim in 1948.  This evidence 
consists of more recently dated VA medical records including 
contemporaneous special ophthalmology examination reports 
which show that the veteran has been found to have additional 
eye disorders, in addition to those previously reported prior 
to the last final denial in 1948.  

These additional eye disorders are new in that they were not 
diagnosed or known to exist prior to the last final denial on 
record.

They are material to the claim of service connection for 
variously diagnosed eye disorders because these additional 
eye disorders are not duplicative or cumulative of evidence 
previously of record.  These additional eye disorders bear 
directly upon the issue of service connection for variously 
diagnosed eye disorders.

Accordingly, it is the decision of the Board that new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for variously diagnosed eye 
disorders.


ORDER

Entitlement to service connection for a low back disorder 
including degenerative joint disease at T12 to L1 is denied.

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
variously diagnosed eye disorders, the claim is granted to 
this extent only.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which held that 
VA cannot assist in the development of a claim that is not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  

As the Board noted earlier, the veteran has been found to 
have additional eye disorders not previously diagnosed or 
known to exist prior to the last final denial of the claim in 
April 1948.  

An opinion has not been expressed as to any interrelationship 
of the these more recently diagnosed eye disorders and those 
eye disorders previously reported, muchless as to whether any 
pre-existing eye disorders were aggravated by the veteran's 
period of active service.  Accordingly, the Board is of the 
opinion that the case should be remanded for a 
contemporaneous, comprehensive VA special ophthalmology 
examination and medical opinion addressing the aforementioned 
concerns.

Accordingly, the case is remanded to the RO for further 
development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his variously 
diagnosed eye disorders. 

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. 
§ 5103A(b)(2)).

3.  The RO should arrange for A VA 
special ophthalmological examination to 
include on a fee basis if necessary for 
the purpose of ascertaining the current 
nature, extent of severity, and etiology 
of all eye disorders found on 
examination.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review by the examiner in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.

The medical specialist must address the 
following medical issues:

(a)  What eye disorders does the veteran 
now have?

(b)  Are any of the diagnosed eye 
disorders related to service, or if pre-
existing service, aggravated thereby?

(c)  Were any of the more recently eye 
diagnosed eye disorders a consequence of 
those eye disorders reported in service?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if they 
are not, the RO should implement 
corrective procedures.  The RO is advised 
that where the remand orders of the Board 
or the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensue compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must also reviews the claims file 
to ensure that all new notification 
requirements and development procedures 
required by the VCAA are fully complied 
with and satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107) (West Supp. 2001).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for variously diagnosed eye 
disorders on a de novo basis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC should contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

